Exhibit 10.1


Appointment as a Non-Executive Director of China Executive Education Corp.


Date: ___________, 2010


Dear Mr. [                                ],


This letter confirms your appointment on ___________, 2010 as a Non-Executive
Director of China Executive Education Corp., a Nevada corporation (the
“Company”), [and as the Chair of the Audit Committee of the Company’s Board of
Directors (the “Board”)] (the “Appointment”) and outlines the terms of the
Appointment.


Appointment
1.  Subject to your consent to act as a Director of the Company, you will hold
office from ___________, 2010 until you fail to be re-elected or your earlier
resignation or removal from office.
 
2.  Notwithstanding any other provision of this letter, the Company may
terminate your Appointment in accordance with relevant laws and regulations or
the Company’s by-laws, or upon your resignation.  You may resign by providing to
the Company’s Chairman your written notice of resignation.  Upon such
termination or resignation for any reason, you shall not be entitled to any
damages for loss of office and no fee will be payable to you with respect to any
remaining portion of the term of the Appointment.
 
3.  During the Appointment, you also may be asked to serve on one or more other
committees of the Board.
 
4.  Based on the information you have provided to the Company on your background
and experience, the Company has determined that you qualify as an independent
Non-Executive Director of the Company under the applicable standards and rules
and you will be identified as such in the Company’s annual report and other
documentation. If your current circumstances change and you believe that your
independence may be in doubt, you agree to discuss this with the Chairman as
soon as practicable.
 
Time Commitment
5.  The Company anticipates a time commitment of no fewer than 15 days per year,
but the nature of the role makes it impossible to be specific about the time
commitment involved in your Appointment. You are expected to attend regular and
emergency Board meetings. You also will be expected to attend meetings of any
Board committee of which you are a member. In addition, you will be expected to
devote appropriate preparation time in advance of each meeting. Attendance of
meetings may be in person or via teleconference, if available.
 
6.  By accepting the Appointment, you confirm that you are able to allocate
sufficient time to perform your role.
 
 
Page 1 of 6
 
 

--------------------------------------------------------------------------------

 
Role
7.  As a Non-Executive Director, you have the same legal responsibilities to the
Company as any other Director.
 
8.  The Board as a whole is collectively responsible for promoting the success
of the Company by directing and supervising the Company’s affairs. The Board:
 
·    
provides leadership of the Company within a framework of prudent and effective
controls which enable risk to be assessed and managed;

·    
sets the Company’s strategic aims, ensures that the necessary financial and
human resources are in place for the Company to meet its objectives, and reviews
management performance; and

·     
sets the Company’s values and standards and ensures that its obligations to its
shareholders and others are understood and met.



9.  In addition to these requirements of all Directors, the role of the
Non-Executive Director has the following key elements:
 
·     
Strategy: Non-Executive Directors should constructively challenge and contribute
to the development of strategy;

·     
Performance: Non-Executive Directors should scrutinize the performance of
management in meeting agreed goals and objectives and monitor the reporting of
performance;

·     
Risk: Non-Executive Directors should satisfy themselves that financial
information is accurate and that financial controls and systems of risk
management are robust and defensible; and

·     
People: Non-Executive Directors are responsible for determining the appropriate
levels of remuneration for the Company’s executive officers and have a prime
role in appointing, and where necessary removing, senior management and in
succession planning.



10.  In addition, responsibilities of the Audit Committee as a whole shall
include the following:
 
·     
Pre-approve audit and non-audit services;

·     
Receive reports from auditor on critical accounting policies; receive reports
from auditor on discussion with management on alternative GAAP, their effects,
and the auditor’s preference; receive reports from auditor on material
communications with management. Auditor reports shall be delivered directly to
the Audit Committee.

·     
Oversee the auditor engagement, including engaging, compensation, and resolving
disagreement with management on financial reporting.

·    
Provide procedures to receive, retain, and treat complaints; provide procedures
to confidentially handle employee complaints.

 
 

Page 2 of 6
 
 

--------------------------------------------------------------------------------

 
Compensation
11.  As a Non-Executive Director, you will be paid a base fee currently of RMB
[] per annum. [In addition, you will be paid a fee of RMB [] per annum for
acting as Chair of the Audit Committee.] Fees are payable quarterly in arrears,
in either RMB or equivalent USD, and will be deposited into your bank account,
details of which you will provide to the Company.  You will not be paid any
bonus or other compensation for your service as a Director.
 
12.  In the event that you cease to act as a Director [and/or Chair of Audit
Committee] of the Company due to termination or resignation for any reason or
failure to be re-elected, you will only receive compensation for the period in
which you served as a Director.
 
Expenses
13.  In addition to the compensation described in 11 above, the Company will
reimburse you for all reasonable and properly documented expenses you incur in
performing your role, including but not limited to traveling, lodging, and
reasonable meal expenses in the trips. You should submit any details of expenses
incurred to the Company’s Secretary. The Company shall pay the reimbursed amount
in cash or to your designated account no later than five (5) working days after
receiving the reimbursement documents.
 
Indemnity and D&O Liability Insurance Coverage
14.  The Company will provide and maintain directors' and officers' (D&O)
liability insurance coverage for you in respect of the period for which you are
a director of the Company at such levels, for such risks and subject to such
terms, and for such a period after you cease to be a director of the Company, as
the Company provides and maintains such coverage for its directors generally for
each year thereafter, including such self insurance coverage as the Company
makes available or obtains on behalf of itself or its directors.
 
Confidential Information
15.  You agree that both during and after your time as a director of the
Company, you will not use for your own or another's benefit or disclose or
permit the disclosure of any confidential information about the Company, its
suppliers, customers or other constituents, other than as appropriate in
connection with the proper performance of your duties as a director or otherwise
in accordance with prior authorization provided by the Company. Confidential
information shall include, without limitation, all and any information, whether
or not recorded, of the Company which you have obtained by virtue of your
Appointment and which (i) the Company regards as confidential, (ii) is
apparently confidential by reason of its nature or the circumstances in which it
comes to your knowledge, and/or (iii) in respect of which the Company is bound
by any obligation of confidence to a third party. Confidential information may
include, without limitation:
 
15.1  all and any information relating to results of operations, financial
condition, plans and prospects, business methods, corporate plans, future
business strategy, management systems, borrowing activities, possible
transactions with other parties, possible restructuring, liquidity issues,
litigation (pending or threatened), senior management changes, securities
offerings, dividend policy, and maturing new business opportunities;
 
 
Page 3 of 6
 
 

--------------------------------------------------------------------------------

 
15.2  all and any information relating to research and/or development projects;
 
15.3  all and any information concerning the curriculum vitae, compensation
details, work-related experience and other personal information concerning those
employed or engaged by the Company;
 
15.4  all and any information relating to marketing or sales of any past,
present or future product or service of the Company including sales targets and
statistics, market share and pricing statistics, marketing surveys and
strategies, marketing research reports, sales techniques, price lists, mark-ups,
discounts, rebates, tenders, advertising and promotional material, credit and
payment policies and procedures, and lists and details of customers, prospective
customers, suppliers, prospective suppliers, joint venture partners and
prospective joint venture partners, including their identities, business
requirements and contractual negotiations and arrangements with the Company;
 
15.5  all and any trade secrets, secret formulae, processes, inventions, design,
know-how, research projects, technical specifications and other technical
information in relation to the creation, production or supply of any past,
present or future product or service of the Company, including all and any
information relating to the working of any product, process, invention,
improvement or development carried on or used by the Company and information
concerning the intellectual property portfolio and strategy of the Company; and
 
15.6  any other information that a reasonable investor would consider important
in making a decision to buy, hold or sell the Company’s securities.
 
16. The restrictions contained in the clause 15 above shall cease to apply to
any confidential information which:
 
16.1  may (other than by reason of your breach of these terms) become available
to the public generally; or
 
16.2  is required to disclose by law, governmental rule or regulation (in which
event you shall promptly notify the Company a reasonable period in advance of
such disclosure).
 
Other Directorships and Business Interests
17.  The Company acknowledges that you have business interests other than those
of the Company and that you have declared any conflicts that are apparent at
present. In the event that you become aware of any potential conflicts of
interest, these should be disclosed to the Chairman and Company’s Secretary as
soon as they become apparent.
 
 
Page 4 of 6
 
 

--------------------------------------------------------------------------------

 
Miscellaneous
18.  Nothing in this letter shall create the relationship of employee and
employer between you and the Company.
 
19.  The agreement constituted by this appointment letter shall be governed by
and construed in accordance with laws of the State of New York.
 
20.  Both you and the Company irrevocably agree that the Courts of the State of
New York shall have exclusive jurisdiction in relation to any claim, dispute or
difference concerning this appointment letter and any matter arising therefrom.
 
21.  Both you and the Company irrevocably waive any right that you or the
Company may have to object to an action being brought in those Courts, to claim
that the action has been brought in an inconvenient forum, or to claim that
those Courts do not have jurisdiction.
 
Entire Agreement and Severability
22.  This appointment letter represents the entire understanding, and
constitutes the whole agreement, in relation to your appointment and supersedes
any previous agreement between yourself and the Company with respect thereto
and, without prejudice to the generality of the foregoing, excludes any
warranty, condition or other undertaking implied at law or by custom.
 
23.  You confirm that:
 
23.1  in entering into the agreement constituted by this appointment letter you
have not relied on any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment which is not contained in this appointment letter; and
 
23.2  in any event, without prejudice to any liability for fraudulent
misrepresentation or fraudulent misstatement, the only rights or remedies in
relation to any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment given or action taken in connection with this
appointment are under this appointment letter and, for the avoidance of doubt
and without limitation, neither party has any right or remedy (whether by way of
a claim for contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this appointment letter).
 
23.3  in the event that any part (including any sub clause or part thereof) of
this appointment letter shall be void or unenforceable by reason of any
applicable law, it shall be deleted and the remaining parts of this appointment
letter shall continue in full force and effect and, if necessary, both parties
shall use their best endeavors to agree any amendments to the appointment letter
necessary to give effect to the spirit of this appointment letter.
 
 
Page 5 of 6
 
 

--------------------------------------------------------------------------------

 
Language and Counterparts
24.  This appointment letter is written in English language. In case there are
any discrepancies between the original English version and its Chinese
translation, the English version shall apply.
 
25.  This appointment letter may be executed by facsimile and in counterparts,
all of which taken together shall constitute one and the same instrument.
 
Waiver
26.  The failure of either party to insist upon strict performance of any of the
terms in this appointment letter shall not constitute a waiver of any of its
rights hereunder. Further, the waiver by either party of the breach of any
provision of this appointment letter shall not operate or be construed as a
waiver of any subsequent breach thereof.
 
Assignment
27.  The rights and benefits of the Company under this appointment letter shall
be transferable and shall inure to the benefit of its successors and assigns.
Your duties and obligations under this appointment letter are personal and
therefore you may not assign any right or duty under this appointment letter
without the prior written consent of the Company.
 






Yours sincerely,






________________________ 
Kaien Liang, Chairman and Chief Executive Officer
for and on behalf of China Executive Education Corp.




I, [                      ], hereby accept the terms of appointment set out in
this letter.




________________________ 
Signature
 
________________________, 2010
Date
 
 
 
Page 6 of 6
 
 

--------------------------------------------------------------------------------

 